f•ArrrEa of

K—

In VISA PETITION Proceedings
A-11909774
Decided by Board September 16, 1960
Preference quota status—Adopted child—Not entitled to benefits from natural
parent.
Child adopted in accordance with requirements m section 101(0) (1) (E) is
not entitled to benefits from petition tiled by natural parent to confer preference quota status.
BEFORE THE BOARD

DISCUSSION: The case comes forward on appeal from the order
of the District Director, Chicago District, dated June 23, 1960, denying the visa petition for the reason that it appears that the beneficiary was given in adoption on November 22, 1934, at Copenhagen,
Denmark, by the petitioner and can, therefore, no longer he considered the legal daughter of the petitioner.
The petitioner, a native and citizen of Sweden, 52 years old, female, is a lawful permanent resident alien. She seeks preference
quota status for the beneficiary under section 203(a) (3) of the Immigration and Nationality Act as her unmarried daughter. The
beneficiary is a native and citizen of Denmark, 28 years old, female.
Evidence has been submitted that the beneficiary has been twice
divorced and is presently qualified as "unmarried" (8 U.S.C. 1101
(a) (39)).
The record also contains a copy of a royal decree establishing that
the beneficiary was adopted at Copenhagen, Denmark, on Nuvtaiiber 22, 1934, by K—T—R and his wife and was given the surname
of the adoptive parents. It is to be noted that the beneficiary was
two years of age when adopted.

Section 205(b) of the Immigration and Nationality Act, as
amended by the Act of September 22, 1959, provides that no petition
for a preference in behalf of a son or daughter under paragraph
(3) of section 203(a) of the Immigration and Nationality Act shall
be approved unless the petitioner establishes that he is a parent as
defined in section 101(b) (2) of the Immigration and Nationality
116

Act, of the alien in respect to whom the petition is made. Section
101(b) (2) provides that the term "parent" means a parent only
where the relationship exists by reason of any of the circumstances
set forth in paragraph (1) of that section. The five categories set
forth in paragraph (1) include a legitimate child, a stepchild, a
legitimated child, an illegitimate child in relation to its natural
mother, and finally, in subparagraph (E), a child adopted while
under tho age of 14 years if the child has thereafter been in the
legal custody of and has resided with the adopting parent or parents
for at least two years: Provided, that no natural parent of any
such adopted child shall thereafter by virtue of such parentage be
accorded any right, privilege or status under the Act.
In the instant case it appears that the beneficiary was given in
adoption at the age of two years. The adoption therefore complies
with the requirements of section 101(b) (1) (E), and the proviso contained in that subparagraph—that no natural parent of any such

adopted child shall thereafter, by virtue of such natural parentage,
be occorde,d any right, privilege or status under the Act--would
apply (Matter of B—, A 8115379, 9 16). The natural parent by
-

virtue of the provisions of section 101(b) (1) (E) is precluded from
asserting any right, privilege or status with respect to the natural
child under the Act, in view of the intervening adoption. The appeal
will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

117

